624DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter, i.e. a program, which fails to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program. It is not directed to a machine programmed to operate in accordance with the program, nor is it directed to a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. Therefore, it's non-statutory under 35 USC §101.
Claim(s) 18 is/are rejected under 35 U.S.C. §101 because the claim is drawn to a computer program product broadly interpreted as "computer readable medium" comprising stored data which carries in the communication medium such as "carrier wave" (Par. 0088, “The computer program product may comprise a computer readable medium on which the computer program is stored.). Thus, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (see, e.g., In re Nuitjen, Fed. Cir. Sept. 20, 2007) (slip. op. at 18) (“A transitory, propagating signal… is not a process, machine, manufacture, or composition of matter.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8-9, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong [US 2007/0249402] in view of Oh [US 2016/0007261].
As claims 1 and 9, Dong discloses a method performed by a network node [Fig 1, Ref 146] for communicating with a wireless device [Fig 1, Ref 140], the network node being operable in a wireless communication network, the wireless device being associated with a serving beam managed by a radio network node [Fig 1, ref 130] associated with the network node, the method comprising obtaining a position of the wireless device, wherein the position of the wireless device is associated with an expected beam, when the serving beam and the expected beam are different from each other thereby resulting in a deviation [Par. 0098 discloses a base station determines the 
Since, Dong suggests using some thresholds in order to issue a handoff and prevent a toggling between the beams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting the different between target and serving beams occurred at least twice as disclosed by Oh into the teaching of Dong.  The motivation would have been to prevent a toggle between the expected beam and serving beam.
As claims 5 and 13, Dong/Oh discloses comparing the serving beam with the expected beam [Dong disclose Par. 0105 and Oh discloses Par. 0058].

As claims 17-18, these claims are rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Oh as applied to claims 1 and  above, and further in view of Singh [US 2019/0097712].
As claims 3 and 11, Dong and Oh fail to disclose what Singh discloses performing a training phase, wherein different positions within a coverage area of the radio network node are mapped to individual beams [Par. 0084 discloses a learning phase used to map different positions with individual beams using training samples, Par. 0113].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for mapping the location to beam using learning process as disclosed by Singh into the teaching of Dong and Oh.  The motivation would have been to provide a precise location of the mobile.
.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Oh as applied to claims 1 and  above, and further in view of Singh [US 2015/0092744].
As claims 7 and 15, Dong and Oh fail to disclose what Singh discloses the issuing of the notification comprising transmitting the indication to an operation, administration and maintenance system [Par. 0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting the indication to an operation, administration and maintenance system as disclosed by Singh into the teaching of Dong and Oh.  The motivation would have been to reduce handover signaling.
Allowable Subject Matter
Claims 2, 6, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 2 and 10, the prior arts fail to disclose when the deviation is a temporary occurrence meaning it has not happened enough times for the expected 
	As claims 6 and 14, the prior arts fail to disclose the determining whether the deviation has occurred at least more than once comprises applying statistical filtering and determining whether the result of the statistical filtering meets a predetermined threshold or not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414